Citation Nr: 0504786	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 and subsequent rating decisions of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran does not have a chronic back condition as a 
result of his service in the military, including any trauma 
he sustained while on active duty.

3.  The veteran served in combat aboard ship in the Pacific 
during World War II.  

4.  The veteran does not have PTSD as a result of his service 
in the military.


CONCLUSIONS OF LAW

1.  A chronic back condition was not incurred in or 
aggravated by service, and osteoarthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claims as 
not well grounded in June 2000.  But in light of the 
enactment of the VCAA subsequent to that decision, 
eliminating this requirement,  the RO sent the veteran a 
letter in February 2001 regarding the evidence that needed to 
be submitted for him to prevail on his claims, what evidence 
he should submit, and what evidence the RO would obtain for 
him.  And the RO later readjudicated the claims on the merits 
in April 2001.  The RO also sent him the regulation 
pertaining to the VCAA in its April 2003 statement of the 
case (SOC).  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue, VA must ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Id. at 120.  The Board again notes that 
the initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO did readjudicate the claims on the merits.  
Consequently, since the veteran already has received the 
requisite VCAA notice in February 2001 and April 2003, any 
defect with respect to the timing of it was mere harmless 
error.  That is to say, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim[s]." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his service connection claims.  Service medical 
records were obtained.  He submitted, or the RO obtained, his 
private and VA medical records dating from 1965.  He provided 
evidence regarding the combat stressor he experienced in 
service (and the Board accepts that he engaged in combat); 
and the RO provided him three VA examinations (one for his 
back condition and two for his PTSD), at which time the 
examiners were asked to render opinions regarding the 
etiology of his conditions at issue.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Thus, there is 
no evidence missing from the record that must be part of it 
for him to prevail on the claims, so the timing of the VCAA 
notice was harmless.  VAOPGCPREC 7-2004.



The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

II.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen v. Brown, 10 
Vet. App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  So whether the evidence establishes 
the occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

A.  Back Condition

The veteran's service medical records (SMRs) reveal that, on 
January 2, 1944, he presented with low back pain due to 
falling three feet from the top of a locker to a table, then 
to the floor.  Following the fall, he was able to walk but 
had difficulty standing erect.  Examination noted that his 
motion was voluntarily limited due to pain.  An abrasion over 
the low back was noted.  There was tenderness over the right 
rector spinal muscle.  An x-ray evaluation was negative.  
Heat and rest was prescribed.  He was returned to duty about 
a week later, on January 8, 1944.

In the medical history portion of his discharge examination 
in January 1946, it was noted the veteran had sustained a 
contusion on January 2, 1944.  On the spine portion of the 
examination, a complaint of recurrent low back pain since the 
accident was noted.  But objective physical examination noted 
no gross pathology.  His military service ended later that 
month.



In September 1995, the veteran requested service connection 
for residuals of the low back injury sustained while in the 
military.

The veteran's service personnel records indicate that he was 
awarded the World War II Victory Medal, Asiatic Pacific 
Ribbon with three stars, Philippines Liberation Ribbon, and 
the P. T. Insignia, among other decorations.  He served 
aboard the USS St Louis and the USS Orestes.  He submitted 
military records noting that the USS St Louis participated in 
many battles in the Pacific Theater during World War II.  

A letter from the veteran's private physician, Honorio T. 
Dispo, M.D., dated in February 2000 is of record.  The 
veteran complained of low back pain with radiation down both 
legs.  He related a history of injuring his low back in 
service, when he fell off a ladder and struck his back 
resulting in hospitalization at the base hospital for two 
weeks.  He complained of recurrent low back pain since the 
injury.  In 1978, he was told that he had a fractured 
vertebra and had osteoarthritis of the spine.  In a letter 
received in September 2001, Dr. Dispo stated "that it is 
possible [the veteran's] back condition could have been 
caused from a fall off a ladder and landing on a table 
hitting his lower back."  (Emphasis in original.)

A VA spine examination was conducted in October 2002.  The 
veteran noted that he fell 15 feet in service, in 1944, and 
sustained a chip fracture of L-3.  He complained of current 
back pain.  

An x-ray taken that same day noted there was a Schmorl's node 
located at L-3, but there was no chip fracture.  The 
diagnosis was degenerative changes at multiple levels, but no 
sign of any injury, recent or old.  



The examiner who conducted the October 2002 evaluation 
diagnosed third lumbar chip fracture, secondary to trauma of 
the spine; lumbar radiculopathy; and chronic low back pain.  
In a corrected comment and opinion, the examiner stated that 
he reviewed the veteran's medical record and claims file, and 
noted that the veteran gave a history of sustaining a chip 
fracture after a fall in 1944.  However, an x-ray study of 
his spine did not show any chip fracture.  So the examiner 
concluded that it was unlikely the veteran's current low back 
condition was related to his back injury in service.  

The medical evidence of record fails to establish the 
veteran's current back condition was incurred during his 
active military service or that osteoarthritis 
(i.e., degenerative changes) was initially manifested within 
the one-year presumptive period following his discharge from 
the military.  And none of the clinical treatment records 
contains any medical opinion sufficiently suggesting a causal 
relationship or nexus between his current back condition and 
his active military service generally.  

Dr. Dispo was only able to suggest the "possibility" that the 
veteran's back condition may have been incurred as a result 
of his active duty fall.  Such medical opinions expressed in 
equivocal terms that merely amount to "may" or "may not" 
be related to service are too speculative to establish a 
plausible claim by themselves.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  But, again, a doctor's opinion phrased 
in mere terms of "may or may not" is an insufficient basis 
for an award of service connection.  Winsett v. West, 11 Vet. 
App. 420, 424 (1998).



The Board accords greater weight to the far more definitive 
opinion of the examiner who conducted the VA spine 
examination indicating it is unlikely that any current back 
condition is related to the veteran's fall in service.  This 
examiner had the benefit of an x-ray that noted degenerative 
changes at multiple levels of the spine, but no sign of any 
injury, recent or old, such as the chip fracture alleged.

And since the veteran is a layman, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

In addition, the Board observes that the veteran's current 
back condition was not diagnosed until many years following 
his discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed back 
condition and service, including the injury sustained 
in service, the Board finds that the preponderance of the 
evidence is against the veteran's claim - meaning there is 
no reasonable doubt to resolve in his favor concerning this.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

B.  PTSD

The veteran's service medical records do not mention any 
complaints or treatment of a psychiatric disorder, including 
stress-related.  On discharge examination in January 1946, it 
was noted the veteran had sustained a head laceration in May 
1943.

In letters dated in May 1972, the veteran's private 
physician, Milton J. Cole, M.D., requested that the veteran 
be hospitalized due to acute recurring anxiety bordering on a 
psychotic state.  His chief complaint was marked insomnia of 
7 years duration.  

In December 1995, the veteran requested service connection 
for PTSD.  

A clinical summary by a VA Vet Center readjustment counseling 
therapist dated in May 2000 is of record.  The veteran stated 
that while serving aboard the USS St. Louis he was under 
torpedo and kamikaze attacks.  Once when a torpedo struck the 
USS St. Louis, he was thrown against a bulkhead and rendered 
unconscious for 4 to 5 hours.  He stated that he sailed 
through several typhoons and frequent rough seas.  He was 
involved in several battles, caught above deck, and was 
afraid that he would be wounded.  He noted that he was 
transferred from the USS Orestes just before many of the 
sailors aboard the ship well killed in an attack.  He also 
witnessed the USS Helena sink and was involved in rescuing 
survivors.  He said that he had been experiencing nightmares 
and intrusive thoughts over the past 50 years due to these 
experiences.  The therapist stated that the veteran's PTSD is 
the result of his stressful events while serving in the 
Pacific during World War II.  

VA Vet Center notes also reveal the veteran was treated for 
PTSD from 2000-2001.  

A VA PTSD examination was conducted in September 2000.  The 
veteran alleged that, when a bomb hit his ship, he was struck 
in the head by a hatch and required suturing.  He also said 
his shoulders and legs were injured when a torpedo struck his 
ship.  He indicated he thinks of his fellow sailors often.  
The Axis I diagnosis was no disorder.  The Axis II diagnosis 
was deferred.  The Axis III diagnosis was ulcer.  The Axis IV 
psychosocial stressors were usual life stressors.  The Axis V 
GAF was 70.  The examiner stated that the veteran seemed to 
have a sleeping problem over the years.  He also noted that 
the veteran had a preoccupation with his military experience, 
but apparently it was not an important factor in his earlier 
life when he managed a business for 25 years that was 
probably successful.  The examiner also doubted that the 
veteran was seriously handicapped by his military 
experiences.  

In a letter dated in September 2000, the veteran's brother 
stated that the veteran's physical and mental condition 
changed drastically due to his experiences in service.  

The veteran submitted a newspaper clipping noting that he had 
just served 10 months of active duty in the British Solomon 
Islands, where he fought in many major battles and his ship 
was torpedoed.  

In May 2001, the veteran submitted an application for the 
correction of his military record to the Navy and Marine 
Corps Board for the Correction of Military Records.  He 
stated that he was wounded in battle while aboard the USS St. 
Louis and requested that he be awarded a Purple Heart Medal.  

The veteran's private psychologist, Satish K. Saroj, Ph.D., 
M.P.H., provided a report dated in September 2002.  The 
psychologist stated that the veteran underwent several 
psychological tests.  One test, the Psychiatric Interview 
Scale (PDI), indicated that he met the criteria for PTSD and 
a generalized anxiety disorder.  The psychologist diagnosed 
PTSD related to the veteran's combat experiences in World War 
II.  Generalized anxiety disorder and sleep disorder related 
to PTSD were also diagnosed.  

A VA PTSD examination by a Board of two psychologists was 
conducted in October 2002.  The examiner noted that the 
veteran served aboard a cruiser during World War II.  The 
examiner reviewed the veteran's psychiatric, employment, 
and social history.  He described serving aboard ship and 
being rendered unconscious when a torpedo struck it.  The 
examiners noted that he did not appear upset when relating 
this incident.  The examiners also noted that his trouble 
sleeping was, in part, due to physical problems, not merely 
PTSD-related, as he claimed.  They also noted that his 
trouble concentrating was likely due to dementia, not PTSD.  
The diagnosis was dementia, not otherwise specified, not 
service connected.  His psychosocial stressors were problems 
of aging and social isolation.  The examiners opined that he 
did not fully meet the criteria for PTSD.  



Based on the evidence discussed above, the Board concedes the 
veteran engaged in combat with the enemy when he served 
aboard ships in the Pacific Theatre during World War II.  The 
Board also concedes that he experienced the stressors during 
service that he alleges (or at least some of them).  But the 
weight of the medical evidence currently of record still does 
not indicate that he now has PTSD as a result of those 
events.  He has been diagnosed with PTSD related to stressful 
experiences by some medical personnel.  This much is 
acknowledged.  But from all accounts, they merely relied on 
the history given by him and did not discuss the reasoning 
upon which their assumptions were based.  Generally, when a 
medical opinion relies at least partially on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

In comparison, the Board affords greater probative weight to 
the statements of the three examiners who conducted the two 
VA PTSD examinations who indicated that the veteran does not 
have PTSD - much less related to his service in the 
military.  These examiner's reviewed his pertinent history as 
a basis for their opinions.  

The veteran's assertions that he has PTSD related to his 
combat service in the Pacific, as well as the same statements 
from his family, do not constitute competent evidence that he 
has PTSD related to service.  Because, as laymen, they simply 
are not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  So their opinions have no probative 
weight in addressing this determinative issue.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.




ORDER

The claim for service connection for a back condition is 
denied.

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


